Citation Nr: 1111123	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical arthritis with spondylosis, to include as secondary to a service connected disability.  

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

A preliminary review of the record discloses that the Veteran's original claim for service connection for a cervical spine disorder, to include as secondary to residuals of a gunshot wound of the left chest, was denied by the Board in March 2007.  The Veteran did not appeal and that decision became final.  In July 2007, service connection was granted for degenerative disc disease of the thoracolumbar spine as secondary to residuals of a gunshot wound of the left chest.  In February 2008 the Veteran again filed a claim for service connection for a cervical spine disorder, to include as secondary to the degenerative disc disease of the thoracolumbar spine.  While the RO adjudicated the issue of service connection for a cervical spine disorder, to include as secondary to residuals of a gunshot wound of the left chest, the RO does not appear to have addressed the Veteran's theory that his cervical spine disorder is secondary to the recently service connected degenerative disc disease of the thoracolumbar spine.  As such, further development is necessary.  

As the Veteran's claim to reopen a claim for service connection for a cervical spine disorder is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim for TDIU, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for TDIU will be deferred.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection with his claim for service connection for a cervical spine disorder, to include as secondary to the service connected degenerative disc disease of the thoracolumbar spine.  

2.  After the development requested in the first paragraph has been completed, the RO/AMC should review the evidence of record and determine whether there was sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to ascertain the nature and etiology of all cervical spine disorders that may be present, to include whether a cervical spine disorder may secondary to the service connected degenerative disc disease of the thoracolumbar spine.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

